COX, Circuit Judge,
dissenting:
I respectfully dissent from the court’s opinion because Miguel Rodriguez failed to present any evidence from which a reasonable jury could conclude that the conduct of Colonel Johnson or Assistant Warden Kugler caused his injury. I would therefore affirm the district court’s decision to grant summary judgment in favor of Ku-gler1 and judgment as a matter of law in favor of Johnson.
I discern two holdings in the court’s opinion. First, the court disagrees with what it characterizes as the district court’s “narrow view of causation” and holds that “the ‘critical’ question is whether Johnson was ‘in a position to take steps that could have averted the stabbing incident ... but, through [deliberate] indifference, failed to do so.’ ” (Maj. Op. at 622) (emphasis added) (quoting Williams v. Bennett, 689 F.2d 1370, 1384 (11th Cir.1982)). I will refer to this holding as the “primary holding.”
Second, the court holds that the Defendants’ power to place Rodriguez in temporary administrative confinement, pending a management review protocol, establishes the necessary causation. I will refer to this holding as “the alternative holding.” Both holdings lack precedential support in this circuit, and I will discuss each in turn.
1. The Primary Holding
Section 1983 provides: “Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State ... subjects, or causes to be subjected, any citizen ... to the deprivation of any rights, *625privileges, or immunities secured by the Constitution ... shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress _” 42 U.S.C. § 1988 (emphasis added). This court “requires proof of an affirmative causal connection between the official’s acts or omissions and the alleged constitutional deprivation” in § 1983 cases. Zatler v. Wainwright, 802 F.2d 397, 401 (11th Cir.1986). “[I]t is clear that the inquiry into causation must be a directed one, focusing on the duties and responsibilities of each of the individual defendants whose acts or omissions are alleged to have resulted in a constitutional deprivation.” Williams, 689 F.2d at 1381.
“Evidence that an individual defendant had neither the authority nor the resources to prevent the deprivation is material to [the causation analysis].” Id. at 1375. The court acknowledges that “[n]either Kugler nor Johnson had final authority (either individually or jointly) to order Rodriguez’s release from close management.” (Maj. Op. at 615.) That authority rested with the state classification team.
The court relies upon Williams, 689 F.2d 1370, and LaMarca v. Turner, 995 F.2d 1526 (11th Cir.1993), in holding that a “plaintiff demonstrates the ‘necessary causal link’ in this context where he is able to show that the prison official (1) ‘had the means substantially to improve’ the inmate’s safety, (2) ‘knew that the actions he undertook would be insufficient to provide [the inmate] with reasonable protection from violence,’ and (3) had ‘other means [ ] available to him which he nevertheless disregarded.’ ” (Maj. Op. at 622) (quoting LaMarca, 995 F.2d at 1539). Both Williams and LaMarca involved systematic deficiencies in a prison’s protection of inmates. Neither case supports this court’s holding on causation. The Williams court emphasized the importance of the causation element:
By contrast, the critical causation issue here must be whether each individual defendant was in a position to take steps that could have averted the stabbing incident at Holman but, through callous indifference, failed to do so. Resolution of this issue necessarily entails a very individualized approach, taking into account the duties, discretion and means of each defendant.
There can be no duty, the breach of which is actionable, to do that which is beyond the power, authority, or means of the charged party. One may be callously indifferent to the fate of prisoners and yet not be liable for their injuries. Those whose callous indifference results in liability are those under a duty- — - possessed of authority and means — to prevent the injury.
Williams, 689 F.2d at 1384 (footnote omitted). In LaMarca, the defendant Turner was a former prison superintendent. That court said the following about causation: “Section 1983 thus focuses our inquiry on whether an official’s acts or omissions were the cause — not merely a contributing factor — of the constitutionally infirm condition.” LaMarca, 995 F.2d at 1538. The LaMarca court held that “the evidence strongly supports a finding that, even within the constraints he faced, Turner had the means substantially to improve prisoner safety at GCI.” Id. at 1539. Indeed, it is unsurprising that a prison superintendent would have the means to improve systematic deficiencies in protecting the safety of prisoners. Here, there is no evidence that either Johnson or Kugler had the means to change Rodriguez’s classification. Thus, they had no affirmative duty — -which this court requires to impute § 1983 liability to an individual defendant — to protect Rodriguez from the inju*626ry he alleges. See Williams, 689 F.2d at 1384.
In short, instead of requiring some proof of an affirmative causal connection, as our precedent requires, the court holds that Rodriguez need only demonstrate that Johnson or Kugler failed , to take steps to could have averted the stabbing.2 The court fails to consider whether the classification team gave any weight to Johnson’s or Kugler’s recommendation that Rodriguez be released to the general prison population, a point on which Rodriguez has offered no evidence.3 Thus, the inquiry should end here. “The causal relation does not exist when the continuum between Defendant’s action and the ultimate harm is occupied by the conduct of deliberative and autonomous decision-makers.” Dixon v. Burke County, 303 F.3d 1271, 1275 (11th Cir.2002). The state classification team’s decision — as deliberate and autonomous decision-makers — to release Rodriguez to the general prison population broke the continuum of causation between Johnson’s and Kugler’s recommendation and Rodriguez’s injury.
2. The Alternative Holding
The court also holds that Johnson’s and Kugler’s failure to order temporary administrative confinement, pending a protective management review, caused Rodriguez’s injury: “[W]e respectfully submit that proof of causation in this case does not turn on the ultimate placement or classification decision with respect to Rodriguez .... Whether Rodriguez would have faced a similar danger upon his ultimate release into the general population, if that were the ultimate decision of the state classification team, is a matter for another day and another case.” (Maj. Op. at 624 n.20.) The court seems to be saying that this particular injury at this particular time would not have happened if only Johnson or Kugler had initiated protective management review. This is an erroneous view of causation.
“For damages to be prdximately caused by a constitutional tort, a plaintiff must show that, except for that constitutional tort, such injuries and damages would not have occurred and further that such injuries and damages were the reasonably foreseeable consequences of the tortious acts or omissions in issue.” Jackson v. Sauls, 206 F.3d 1156, 1168 (11th Cir.2000). “Under traditional tort principles, causation has two required elements: cause-in-fact and legal or proximate cause .... To establish cause-in-fact, the plaintiff must show that except for the constitutional tort, such injuries and damages would not have occurred.” Id. at 1168 n. 16 (citation omitted).
Ignoring these basic principles of causation, the court holds that a reasonable jury could find that Johnson or Kugler caused Rodriguez’s injury, since either or both of them could have placed Rodriguez in administrative confinement while the state classification team conducted a protective management review to determine if his classification should change. This analysis fails the cause-in-fact test. Nothing in the record indicates how long this administrative confinement might have lasted (though it would clearly be only a temporary confinement) or what the result of the protective management review might have *627been. Rodriguez simply has made no showing that a recommendation for a protective management review would have prevented his ultimate release into the general prison population and his subsequent injury. Thus, there is nothing in the record that demonstrates that Rodriguez’s injuries would not have occurred except for Johnson’s and Kugler’s failure to place him in temporary administrative confinement, pending protective management review. What the court terms “a matter for another day and another case” (Maj. Op. at 624 n.20) is actually the precise question before us today: has Rodriguez demonstrated that Johnson’s or Kugler’s failure to order temporary administrative confinement was the legal cause of his injury? The answer is no.
To buttress its holding that Johnson and Kugler had “power to control prisoner placement,” the court relies on the Supreme Court case of Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). In Farmer, the defendants argued that they had no power to control placement of the plaintiff, an inmate who had recently been transferred to an out-of-state prison. However, an affidavit from one defendant admitted that the plaintiff was placed in administrative segregation at the out-of-state prison pursuant to a “request” from them office. On this evidence, the Supreme Court concluded that “the record gives at least a suggestion” that the defendants could control prison placement at the out-of-state facility.4 Id. at 850, 114 S.Ct. at 1985, 114 S.Ct. 1970. The court analogizes Farmer to this case, holding that the causation element is satisfied since Johnson and Kugler could have “requested” that a protective management review be conducted and thus had “power to control prisoner placement.” We cannot speculate as to what would — or might — have happened if Johnson or Ku-gler had requested a protective management review. Further, nothing in Farmer indicates that the type of administrative segregation involved in that case was in any way akin to the temporary administrative segregation of the kind we have here.
I would affirm the district court.

. The district court did not consider the causation element of Rodriguez's claim against Kugler because it granted summary judgment on other grounds.


. The .court says, "we do not consider the causal nexus in this case to be a mere possibility,” but no rationale supports this assertion. (Maj. Op. at 624 n.20.)


. Rodriguez’s burden in proving causation would not necessarily have been onerous; testimony that this recommendation would likely have been followed would have sufficed for the jury to consider whether he proved causation by a preponderance of the evidence.


. The totality of the Farmer Court’s discussion of the causation issue is as follows: “Finally, to the extent respondents seek affirmance here on the ground that officials at FCI-Oxford and the Bureau of Prisons regional office had no power to control prisoner placement at Terre Haute, the record gives at least a suggestion to the contrary; the affidavit of one respondent, the warden of USP-Terre Haute, states that after having been at USP-Terre Haute for about a month petitioner was placed in administrative segregation 'pursuant to directive from the North Central Regional Office’ and a ‘request ... by staff at FCI-Oxford.’ Accordingly, though we do not reject respondents’ arguments about petitioner’s claim for damages, the record does not permit us to accept them as a basis for affir-mance when they were not relied upon below. Respondents are free to develop this line of argument on remand.” Farmer, 511 U.S. at 850, 114 S.Ct. at 1985-86 (citation omitted).